DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side receptor block (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 2 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0046] discloses “Figure also comprises” and in doing so fails to disclose which figure is being discussed.  In paragraph [0051], line 1, “Figures 4 and 5” should read –Figure 4--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high voltage” in claim 10 is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low voltage” in claim 11 is a relative term which renders the claim indefinite. The term “low voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 6,979,179 (MØller Larsen hereinafter) in view of WO 2018/095660 (Dahl et al. hereinafter) and USPAP 2016/0298608 (Whitehouse et al. hereinafter).
With regard to claim 1, MØller Larsen discloses a rotor blade (10) of a wind turbine (Title), comprising:  
a leading-edge section with a leading edge and a trailing edge section with a trailing edge (Fig. 1);
a root section with a root (inherent) and a tip section with a tip (1);

a lightning protection system (2-6) with an internal down conductor (8, 14) extending from the root section of the rotor blade (10) to the tip section of the rotor blade (10), wherein the internal down conductor (8, 14) is connectable at the root section to a grounding system (col. 1 lines 15-25) of a remainder of the wind turbine (Title) and at the tip section to an at least one tip lightning receptor (2) which is positioned at the outer surface of the rotor blade (10).
MØller Larsen does not disclose an electrically insulating tip unit, wherein the electrically insulating tip unit is arranged in the tip section of the rotor blade in a cavity of the rotor blade and wherein the electrically insulating tip unit encapsulates at least a part of the internal down conductor in the tip section of the rotor blade, wherein;
at least a part of the electrically insulating tip unit covers an entire area between a part of the suction side shell portion and a part of the pressure side shell portion; and
a connection between the electrically insulating tip unit and the suction side shell portion as well as a connection between the electrically insulating tip unit (10) and the pressure side shell portion is a cast interface, respectively.
Whitehouse et al. teaches a wind turbine blade with a lightning protection system (Title, Fig. 3) wherein the lightning protection system is electrically insulated with a polyurethane coating (paragraphs [0037]-[0040]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of MØller Larsen by forming an electrically insulating tip unit, wherein the electrically insulating tip unit is arranged in the tip section of the rotor blade in a cavity of the rotor blade and wherein the electrically insulating tip unit encapsulates at least a part of the internal down conductor in the tip section of the rotor blade, wherein at least a part of the electrically insulating tip unit covers an entire area between a part of the suction side shell portion and a part of the pressure side shell portion as taught in Whitehouse et al. for the purposes of guarding against lightning strikes directly to components other than the lightning receptors (paragraph [0039] of Whitehouse et al.).
Dahl et al. teaches a lightning receptor for a rotor blade of a wind turbine (Title) wherein part of the lightning receptor comprises a cast interface with the interior of the blade shell (page 13, lines 24-36).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of MØller Larsen by providing that a connection between the electrically insulating tip unit and the suction side shell portion as well as a connection between the electrically insulating tip unit and the pressure side shell portion is a cast interface, respectively as taught in Dahl et al. for the purposes of providing a well known and reliable connection method.
With regard to claim 4, the MØller Larsen modification with regard to claim 1 discloses the rotor blade according to claim 1, wherein the electrically insulating tip unit comprises an extension part (the portion of the tip unit/the polyurethane covering Øller Larsen) which covers less than the entire area between the leading edge and the trailing edge of the rotor blade (10).
With regard to claim 7, the MØller Larsen modification with regard to claim 1 discloses the rotor blade (10) according to claim 4, wherein the rotor blade (10) comprises at least one side lightning receptor (3, 4), wherein the at least one side lightning receptor (3, 4) is connected with the internal down conductor (8, 14) via a side receptor block (8), and wherein the side receptor block (8) is encapsulated by the extension part (the portion of the tip unit/the polyurethane covering element (8) of MØller Larsen) of the electrically insulating tip unit.
With regard to claim 8, the MØller Larsen modification with regard to claim 1 discloses the rotor blade (10) according to claim 1, wherein the electrically insulating tip unit is made of a polymer (paragraph [0039] of Whitehouse et al.).
With regard to claim 9, the MØller Larsen modification with regard to claim 1 discloses the rotor blade (10) according to claim 1, wherein the at least one tip lightning receptor (2) is connected with the internal down conductor (8, 14) via a tip receptor block (5), which is encapsulated by the electrically insulating tip unit.
With regard to claim 10, insofar as claim 10 is definite, the MØller Larsen modification with regard to claim 1 discloses the rotor blade (10) according to claim 1, wherein the internal down conductor (8, 14) comprises a high voltage insulation in a section which is adjacent to the electrically insulating tip unit of the rotor blade (10).
With regard to claim 11, insofar as claim 11 is definite, the MØller Larsen modification with regard to claim 1 discloses the rotor blade (10) according to claim 1, 
With regard to claim 12, the MØller Larsen modification with regard to claim 1 discloses a wind turbine (Abstract) for generating electricity comprising at least one rotor blade (10) according to claim 1.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MØller Larsen in view of Dahl et al. and Whitehouse et al. and in further view of USPAP 2009/0257881 (Ostergaard Kristensen et al. hereinafter).
With regard to claim 13, the MØller Larsen modification with regard to claim 1 discloses a rotor blade (10) of a wind turbine according to claim 1.
The MØller Larsen modification with regard to claim 1 does not disclose a method of manufacturing a rotor blade of a wind turbine claim 1, the method comprising: 
a) providing and arranging a fiber-reinforced laminate material in a bottom mold; 
b) placing the electrically insulating tip unit at the fiber-reinforced laminate material which is arranged in the bottom mold;
c) providing and arranging a fiber-reinforced laminate material in an upper mold; 
d) casting the rotor blade by application of a resin transfer molding process, such that between the electrically insulating tip unit and the suction side shell portion as well as between the electrically insulating tip unit and the pressure side shell portion a cast interface is formed, respectively.
Ostergaard Kristensen et al. teaches the manufacture of a wind turbine blade with an integrated lightning conductor (Title), using Vacuum Assisted Resin Transport Moulding (VARTM) (paragraph [0007]) which comprises providing and arranging a fiber-
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the MØller Larsen modification with regard to claim 1 by providing and arranging a fiber-reinforced laminate material in a bottom mold, placing the electrically insulating tip unit at the fiber-reinforced laminate material which is arranged in the bottom mold, providing and arranging a fiber-reinforced laminate material in an upper mold, and casting the rotor blade by application of a resin transfer molding process, such that between the electrically insulating tip unit and the suction side shell portion as well as between the electrically insulating tip unit and the pressure side shell portion a cast interface is formed, respectively as taught in Ostergaard Kristensen et al. for the purposes of using a known and reliable method of blade production.
With regard to claim 14, the MØller Larsen modification with regard to claim 13 discloses the method according to claim 13, wherein the electrically insulating tip unit is a pre-casted component (paragraph [0043] of Whitehouse et al.).
Allowable Subject Matter
Claims 2, 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2013/0189113, 2015/0308415, 2022/0034305, 2016/0222945, 2014/0112787, 2016/0348643, 2018/0135602, 2018/0274521, 2020/0095983, 2021/0262434 and 2021/0372374 as well as USP’s 8,133,031 and 11,236,733 all disclose wind turbine blades with lightning protection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON R EASTMAN/Primary Examiner, Art Unit 3745